Cross appeals from a judgment of the Supreme Court at Special Term, entered August 20, 1976 in Albany County, which granted petitioner’s application, in a proceeding pursuant to section 330 of the Election Law, to invalidate a petition designating appellant Holihan as a candidate of the Conservative Party for the office of State Senator from the 50th Senatorial District. On this record, we find no merit in appellant’s contention that the respondent’s petition, as supplemented, is legally insufficient (see Matter of Reich v Power, 30 AD2d 925). Special Term’s factual finding that sheets one and two of the designating petition were so permeated with fraud that the signatures thereon must be invalidated is *533supported by the record. Furthermore, as to sheets three, four and five of the petition, since the person who acted as a commissioner of deeds on these sheets admittedly did not swear any of the persons whose signatures appear thereon, these signatures were properly invalidated (Election Law, § 135, subd 2; Matter of Donnelly v Dowd, 17 AD2d 712, affd 12 NY2d 651). We have considered the contentions raised by petitioner on his cross appeal and find them to be without merit. Judgment affirmed, without costs. Koreman, P. J., Kane, Mahoney, Main and Herlihy, JJ., concur.